Citation Nr: 1302092	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1990 to January 1991 and from January 2003 to January 2004.  The Veteran also had extensive service with the Tennessee National Guard from November 1989 to November 2006 and from April 2007 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issue on appeal can be decided.

At the outset, the Board notes that a Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

Only conditions that are recorded in physical examination reports are to be considered as "noted."  The Veteran's reported history of the pre-existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The Board finds that the evidence of record clearly and unmistakably establishes that the Veteran had a low back disability prior to his entrance onto active duty in January 2003.  In this regard, the Board notes that the Veteran has submitted private treatment records from March 2001, that show he was seen by Dr. D.S. with complaints of low back pain.  A March 2001 X-ray report shows that at that time, the Veteran was noted to have mild degenerative changes to the facets at L5-S1.  This was approximately two years prior to the Veteran's active service beginning in January 2003.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine whether his low back disability clearly and unmistakably was not aggravated by his active service.  

Additionally, the Board notes that the entirety of the Veteran's service treatment records (STRs) are not associated with the claims file.  Of record are the STRs from the Veteran's April 2007 to October 2009 period of service with the Tennessee National Guard.  The record indicates that a request was made to the Records Management Center (RMC) in November 2009 in order to obtain the Veteran's STRs, and in a December 2009 response, the RMC indicated that the STRs were not located at the RMC facility.  The Board notes that a formal finding of unavailability of such records has not been made and associated with the claims file.  Accordingly, the RO should undertake further efforts to obtain the Veteran's complete STRs from the appropriate records depository.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake efforts to obtain the Veteran's complete service treatment records.  If these records cannot be obtained, a formal finding of unavailability should be placed in the record.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature of the Veteran's current low back disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran's low back disability, which pre-existed his January 2003 entrance into active service, clearly and unmistakably underwent no chronic increase in severity as a result of his active service.

The supporting rationale for all opinions expressed must be provided.  

3. The RO should ensure that all development sought is completed, and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


